                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                   No. 3:20-cv-00537-GCM


    In re:

    KAISER GYPSUM COMPANY, INC. et al.,

                            Debtors.1


                   JOINT OPPOSITION OF THE OFFICIAL COMMITTEE
              OF ASBESTOS PERSONAL INJURY CLAIMANTS AND THE FUTURE
             CLAIMANTS’ REPRESENTATIVE TO THE EMERGENCY MOTION OF
               TRUCK INSURANCE EXCHANGE FOR STAY PENDING APPEAL

             The Official Committee of Asbestos Personal Injury Claimants (the “ACC”) and the Future

Claimants’ Representative (the “FCR”), by and through their undersigned counsel, hereby file this

opposition to the Emergency Motion of Truck Insurance Exchange for Stay Pending Appeal (the

“Stay Motion”) (ECF No. 53).2 For the reasons that follow, the Court should deny the Stay

Motion.

                                     PRELIMINARY STATEMENT

             Continuing its years-long attempt to avoid fulfilling its insurance obligations, Truck

Insurance Exchange (“Truck”) now seeks a stay of confirmation pending appeal. But Truck

cannot meet its burden on any element necessary for such a stay. First, Truck has not demonstrated

that it is likely to succeed on the merits. Truck’s Stay Motion does not address at all this Court’s

finding that it lacks standing, and instead repeats arguments this Court and the Bankruptcy Court


1
     The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers
follow in parentheses): Kaiser Gypsum Company, Inc. (0188) (“Kaiser Gypsum”) and Hanson Permanente Cement,
Inc. (7313) (“Hanson Permanente”) (collectively, the “Debtors”). The Debtors’ address is 300 E. John Carpenter
Freeway, Irving, Texas 75062.
2
     References to ECF No. __ are to docket entries in the above-captioned case. References to Bankr. ECF No. __
are to docket entries in the Bankruptcy Court, Case No. 16-31602 (Bankr. W.D.N.C.).


DOC# 3581003
              Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 1 of 13
previously rejected. Next, the only argument for irreparable harm that Truck advances is that its

appeal could become equitably moot, but the majority of courts, including this one, have held that

the chance that an appeal could become moot does not constitute irreparable harm. Finally, the

balance of hardships and public interest support denying the Stay. Truck’s attempt to further delay

confirmation in a case that has lasted almost five years should be rejected, and the Stay Motion

should be denied.

                                   FACTUAL BACKGROUND

       On September 28, 2020, after months of discovery and briefing, and a multi-day

confirmation hearing, the Bankruptcy Court lodged with this Court a detailed Order

Recommending Entry of Proposed Findings of Fact and Conclusions of Law and Order

Confirming Joint Plan of Reorganization (ECF No. 1) (the “Proposed Findings of Fact”).

Thereafter, this Court set a briefing schedule for Truck to file its brief in opposition to the Proposed

Findings of Fact and for the Plan Proponents to file their responses. Scheduling Order, ECF No.

20. After receiving lengthy briefing from Truck and the Plan Proponents, this Court set a hearing

on the Proposed Findings of Fact for June 25, 2021. Order, ECF No. 47. The hearing featured

several hours of argument, and on July 28, 2021 this Court entered its own Findings of Facts and

Conclusions of Law (ECF No. 51) (the “Court’s Findings of Fact”) and an Order Confirming the

Joint Plan (ECF No. 52) (the “Confirmation Order”). This Court’s ruling adopted the findings

of the Bankruptcy Court and rejected Truck’s objections to the Plan. See id. On July 30, 2020,

Truck filed the Stay Motion, which restated arguments previously made and rejected by the

Bankruptcy Court and this Court.

                                            ARGUMENT

       Truck’s Stay Motion should be denied. Although courts in the Fourth Circuit have applied

two different tests to evaluate a stay pending appeal, Truck’s Stay Motion fails under either test.


                                     2
         Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 2 of 13
“The decision whether to grant a stay pending appeal lies within the sound discretion of the court,

and ‘the burden on the movant seeking the extraordinary relief of a stay is a “heavy” one.’” In re

Franklin, No. 19-80661, 2020 WL 603900, at *3 (Bankr. M.D.N.C. Feb. 6, 2020) (quoting In re

Sabine Oil & Gas Corp., 551 B.R. 132, 143 (Bankr. S.D.N.Y. 2016)). Truck does not meet this

burden.

        Traditionally, when determining whether a stay should be granted, courts have held “that

the preliminary injunction standard applies to issuance of a stay pending appeal.” In re Schweiger,

578 B.R. 734, 736 (Bankr. D. Md. 2017) (citing In re Convenience USA, Inc., 290 B.R. 558, 561

(Bankr. M.D.N.C. 2003)). The Supreme Court has recognized that the traditional factors to be

weighed are: “(1) whether the stay applicant has made a strong showing that he is likely to succeed

on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether

issuance of the stay will substantially injure the other parties interested in the proceeding; and (4)

where the public interest lies.” See Nken v. Holder, 556 U.S. 418, 434 (2009) (internal citation

and quotation marks omitted). The first two factors are the “most critical,” but all factors must be

balanced against each other. Id.; see also Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970).

        However, the Fourth Circuit revised the test applied to preliminary injunctions in Real

Truth About Obama, Inc. v. Fed. Election Comm’n, 575 F.3d 342 (4th Cir. 2009), cert. granted,

judgment vacated on other grounds, 559 U.S. 1089 (2010), and adhered to in part sub nom. Real

Truth About Obama, Inc. v. F.E.C., 607 F.3d 355 (4th Cir. 2010). This new test requires that the

moving party establish each of the following four factors: (1) likelihood of success on the merits,

(2) irreparable harm in the absence of relief, (3) the balance of equities tips in its favor, and (4) a

stay is in the public interest. Id. at 347. Under the traditional test, courts balance four factors, but

under the revised test, the failure to satisfy any of the four elements warrants denial of the motion.




                                      3
          Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 3 of 13
Id. Following this ruling, several courts within the Fourth Circuit have applied this more stringent

test to motions for a stay pending appeal. See, e.g., Chetola Severn, LLC v. Bank of Granite, No.

5:11-CV-82, 2011 WL 3156542, at *1 (W.D.N.C. July 26, 2011) (noting that “failure to satisfy

any of the four factors is sufficient grounds to deny the requested stay” of the bankruptcy court’s

order); Bate Land Co., LP v. Bate Land & Timber, LLC, No. 7:16-CV-23-BO, 2016 WL 3582038,

at *1 (E.D.N.C. June 28, 2016) (noting that the movant “must demonstrate each of the . . . four

factors”); BDC Cap., Inc. v. Thoburn Ltd. P’ship, 508 B.R. 633, 637-38 (E.D. Va. 2014) (“All four

requirements must be satisfied.”); In re Retail Grp., Inc., No. 20-33113-KRH, 2021 WL 2188929,

at *6 (Bankr. E.D. Va. May 28, 2021) (same); Patterson v. Mahwah Bergen Retail Grp., Inc., No.

3:21CV167 (DJN), 2021 WL 2653732, at *4 (E.D. Va. June 28, 2021) (“The movant must satisfy

all four requirements.”); Dale v. Butler, No. 7:20-CV-184-BR, 2021 WL 1305391, at *2 (E.D.N.C.

Apr. 2, 2021) (“The movant must make a clear showing on each factor; the court does not engage

in [a] balancing test.”); but see Sierra Club v. U.S. Army Corps of Eng’rs, 981 F.3d 251, 256 (4th

Cir. 2020) (applying the traditional standard to a motion to stay a federal agency’s determination

pending appeal).3

        This more stringent approach should apply because, like a preliminary injunction, a stay

pending appeal is “an extraordinary remedy that may only be awarded upon a clear showing that

the plaintiff is entitled to such relief.” BDC Cap., Inc., 508 B.R. at 636 (internal quotation marks

omitted) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008)). Regardless of

which test is used, however, Truck has not met its burden of proving that a stay pending appeal is

warranted.


3
     Sierra Club did not acknowledge or discuss the Fourth Circuit’s updated test; instead, it simply applied the
traditional balancing test without comment. See 981 F.3d at 264. Subsequent cases have still required the movant to
satisfy all four elements to receive a stay pending appeal. See Retail Grp., Inc., 2021 WL 2188929, at *6; Patterson,
2021 WL 2653732, at *7; Dale, 2021 WL 1305391, at *2.


                                      4
          Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 4 of 13
I.     TRUCK CANNOT SUCCEED ON THE MERITS

       Truck cannot establish that it is likely to succeed on the merits. First, Truck’s Stay Motion

does not address at all this Court’s finding that it lacks standing. As this Court stated:

       Because the Plan is insurance neutral and returns Truck to the tort system exactly
       as it was prepetition, Truck does not have standing to advance confirmation issues
       such as contentions that: the Plan is collusive and not in good faith; the Debtors are
       not entitled to a discharge; or the elements of 11 U.S.C. § 524(g) are not met. Truck
       also lacks standing to object to the structure and funding of the Asbestos Personal
       Injury Trust because Truck has no interest in the trust and the trust will have no
       effect on its legal or pecuniary interests.

Confirmation Order, at 18-19. Moreover, Truck says nothing whatsoever about how it would

establish appellate standing. The test for bankruptcy appellate standing is notably more stringent

than the test for Article III standing, requiring that the party be “directly and adversely affected

pecuniarily.” In re Urb. Broad. Corp., 401 F.3d 236, 243 (4th Cir. 2005) (internal quotation marks

omitted) (quoting U.S. Trustee v. Clark, 927 F.2d 793, 795 (4th Cir. 1991)).

       Because Truck is unlikely to overcome these threshold standing issues, Truck will not

succeed on the merits, and a stay pending appeal is improper. See Rose v. Logan, No. BR 12-

25471-RAG, 2014 WL 3616380, at *3 (D. Md. July 21, 2014) (“In addition, this Court found that

Appellant did not have standing to bring an appeal, and thus, Appellant will likely not succeed on

the merits of an appeal in the Fourth Circuit based on this threshold question.”); In re Blackwater

Enters, Inc., No. 12-25471-RAG, 2013 WL 6628397, at *7 n.13 (Bankr. D. Md. Dec. 17, 2013)

(denying a motion for stay pending appeal and noting that the movant’s standing is an “additional

hurdle to . . . [his] success upon the merits”); In re Gulf States Steel, Inc. of Alabama, 285 B.R.

739, 742 (Bankr. N.D. Ala. 2002) (finding no likelihood of success on the merits where the movant

lacked standing to appeal).

       Passing over standing in silence, Truck instead repeats several of its previously-rejected

arguments, contending that it has raised “substantial legal questions.” Stay Motion at 9. But Truck


                                     5
         Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 5 of 13
fails to show that these arguments are likely to succeed on the merits at the appellate level. As the

Supreme Court explained, “[i]t is not enough that the chance of success on the merits be ‘better

than negligible.’” Nken, 556 U.S. at 434 (quoting Sofinet v. INS, 188 F.3d 703, 707 (7th Cir.

1999)). Instead, the movant must make a strong showing that it is likely to succeed on appeal. See

BDC Cap., Inc., 508 B.R. at 638 (“[T]he standard for a stay requires that . . . [the movant] has the

burden to show that it is likely to succeed as compared to being just as likely to succeed as the

other parties.”); In re Brown, 354 B.R. 100, 110 (Bankr. N.D. W. Va. 2006) (“[O]n an application

for a stay or injunction pending appeal, one of the considerations should be whether the petitioner

has made a strong showing that he is likely to prevail on the merits of his appeal.” (internal

quotation marks omitted) (quoting Miltenberger v. Chesapeake & O.R. Co., 450 F.2d 971, 974

(4th Cir. 1971))).

        Here, Truck offers nothing to suggest the outcome on appeal will be any different than it

was before. Truck reasserts its argument that the bankruptcy plan was proposed in bad faith.4 Bad

faith is a factual finding that is reviewed for clear error. See Behrmann v. Nat’l Heritage Found.,

663 F.3d 704, 709 (4th Cir. 2011) (“[A] court’s finding with respect to the good faith requirement

imposed under 11 U.S.C. § 1129(a)(3) is reviewed for clear error.”); In re John Richards Homes

Bldg. Co., L.L.C., 439 F.3d 248, 254 (6th Cir. 2006) (bad faith is reviewed for clear error). Where

the stay pending appeal turns upon a court’s finding of fact, it is difficult to show that a stay

pending appeal will succeed on the merits. See Yucaipa Corp. Initiatives Fund, ILP v. Piccadilly

Rests., LLC, No. CIV.A. 14-0609, 2014 WL 1871889, at *3 (W.D. La. May 6, 2014) (“Given this

deferential standard of review, it is difficult for an appellant to obtain a stay pending pursuit of an



4
    See Resp. of Official Comm. of Asbestos Personal Injury Claimants to Truck’s Obj. to Bankruptcy Court’s
Proposed Findings of Fact and Conclusions of Law, at 13-26, ECF No. 33 (the “ACC Response”) for a full rebuttal
of Truck’s argument that the Plan was proposed in bad faith.


                                     6
         Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 6 of 13
appeal that hinges primarily upon invalidating a bankruptcy court’s finding of fact.”). Following

extensive briefing and argument from both sides, the Bankruptcy Court found that the Plan was

proposed in good faith, a finding that this Court confirmed. Therefore, Truck’s restated claims of

bad faith have little chance of succeeding on appeal.

        Next Truck rehashes its argument that the Plan allegedly violates the express requirements

of § 524(g) and that the Plan Finding should not have been entered.5 Reiterating arguments this

Court previously rejected does not meet the standard. See Rose, 2014 WL 3616380, at *3 (denying

a motion to lift stay where the movant “does little to counter those findings, but simply repeats the

contentions previously considered”). Truck cites no case law for its argument that the Plan violates

§ 524(g)(2)(B)(i)(I) and (IV) or § 524(g)(2)(B)(ii)(I) and (III). See BDC Cap., Inc., 508 B.R. at

637-38 (finding no likelihood of success where the movant failed to cite case law supporting its

position and stating that it was insufficient to argue that the lack of applicable case law rendered

it as likely as any other party to succeed on appeal). Finally, regarding Truck’s claim that the $1

million note violates § 524(g)(2)(B)(i)(II) and (III), this Court has approved similar relief in other

cases. See In re Garlock Sealing Techs. LLC, No. 3:17-cv-00275-GCM, 2017 WL 2539412, at

*20 (W.D.N.C. June 12, 2017). Likewise, other courts have noted that a trust’s right to own the

reorganized debtor is less meaningful when, as here, the note secured by equity is a “small part of

the overall funding package.” In re Congoleum Corp., 362 B.R. 167, 177-78 (Bankr. D.N.J. 2007).

Where bankruptcy courts have confirmed plans with terms similar to those challenged and the

movant does not present evidence any of those were overturned, it is difficult for the movant to

show a likelihood of success on the merits of its appeal. See Patterson, 2021 WL 2653732, at *7.




5
    See ACC Response, at 35-39 for a full rebuttal of Truck’s argument that the Plan violates § 524(g) and the Plan
Finding should not be entered.


                                      7
          Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 7 of 13
         In short, Truck ignores key reasons it cannot succeed on appeal and at best repeats rejected

arguments. Accordingly, Truck has failed to show that it is likely to succeed on the merits.

II.      TRUCK WILL NOT SUFFER IRREPARABLE HARM

         Truck’s only argument for irreparable harm is that its appeal may be equitably mooted.

But, as this Court has held before, “it is well established that standing alone, the potential for an

appeal to be rendered moot does not constitute irreparable harm.” Zurich Am. Ins. Co. v. Tessler,

No. 03-33532, 2006 WL 983896, at *1 (W.D.N.C. Apr. 12, 2006) (Mullen, J.). The Fourth Circuit

has not ruled on the issue, but this Court’s ruling in Zurich adopted the majority opinion of the

courts in this circuit that the risk of an appeal being mooted does not create irreparable harm. Id.

See, e.g., In re MAC Panel Co., No. 98-10952C-11G, 2000 WL 33673784, at *4 (Bankr. M.D.N.C.

Mar. 8, 2000) (“It appears that a majority of the cases which have considered the issue have found

that the risk that an appeal may become moot does not, standing alone, constitute irreparable

injury.”); In re Alpha Nat. Res., Inc., 556 B.R. 249, 264 (Bankr. E.D. Va. 2016) (“[T]he fact that

an appeal may become moot without a stay does not alone constitute irreparable harm.” (internal

citation and quotation marks omitted)); BDC Cap., Inc., 508 B.R. at 639 (“[T]he possibility that

the appeal would become equitably moot does not constitute irreparable injury.”); In re Kent, 145

B.R. 843, 844 (Bankr. E.D. Va. 1991) (allegation that foreclosure will render appeal moot “is not

sufficient, by itself, to establish irreparable injury”).6




6
     The proposition has wide support elsewhere as well. See, e.g., SR Constr. Inc. v. Hall Palm Springs, LLC, No.
3:20-CV-3487-B, 2020 WL 7047173, at *3 (N.D. Tex. Dec. 1, 2020) (“[T]he risk of mooting a bankruptcy appeal,
standing alone, does not constitute irreparable harm warranting a stay.”); Yucaipa, 2014 WL 1871889, at *4 (“Courts
have consistently held the risk of equitable mootness alone does not establish the irreparable injury needed to obtain
a stay pending appeal.”); In re W.R. Grace & Co., 475 B.R. 34, 207-08 (D. Del. 2012) (“[I]f equitable mootness alone
could serve as the basis of irreparable injury, a stay would be issued in every case of this nature pending appeal.”),
aff’d sub nom. In re WR Grace & Co., 729 F.3d 332 (3d Cir. 2013), and aff’d, 532 F. App’x 264 (3d Cir. 2013), and
aff’d, 729 F.3d 311 (3d Cir. 2013).


                                      8
          Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 8 of 13
        Truck cites just one case in this circuit where a court found that equitable mootness can

result in irreparable harm, and that court relied entirely on out-of-circuit cases. See CWCapital

Asset Mgmt., LLC v. Burcam Cap. II, LLC, No. 5:13-CV-278-F, 2013 WL 3288092, at *7

(E.D.N.C. June 28, 2013) (noting that its decision “is at odds with a number of bankruptcy

decisions in this circuit”). Instead, Truck leans heavily on In re Adelphia Commc’ns Corp., 361

B.R. 337 (S.D.N.Y. 2007), to argue that a stay is warranted. But that case is inapposite. First,

Adelphia itself recognizes that “[a] majority of courts have held that a risk of mootness, standing

alone, does not constitute irreparable harm.” Id. at 347. Moreover, Adelphia is simply not

applicable to the present case. In Adelphia, the district court stayed the case pending appeal

primarily because it was concerned that the bankruptcy court had violated its own order when it

granted a noteholder committee standing to settle inter-company claims and then approved a

settlement that a majority of the committee opposed. Id. at 355-57. Additionally, the district court

found a high probability that multiple debtors were improperly substantively consolidated, which

violated the rights of creditors of individual debtors. Id. at 360-62. No similar circumstances exist

in this case.

        Nor has Truck articulated any other harm likely to befall it during appeal. This Court

specifically found that Truck would be in no worse position under the confirmed Plan than it would

have been pre-petition. See Court’s Findings of Fact, at 51 (“[T]he Plan neither increases Truck’s

obligations nor impairs its prepetition contractual rights under the Truck Policies. The Plan simply

restores Truck to its position immediately prior to the Petition Date.”). No harm, much less

irreparable harm, can befall an appellant if that appellant will be in no worse position than currently

exists absent the stay. Cf. Finisar Corp. v. DirecTV Grp., Inc., No. 1:05-CV-264, 2006 WL

7350655, at *2 (E.D. Tex. Sept. 27, 2006) (finding no irreparable harm where a company was in




                                     9
         Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 9 of 13
“no worse position” than before a lawsuit was filed against it). Therefore, the Court should deny

the Stay Motion.

III.    THE BALANCE OF HARMS FAVORS DENYING THE STAY MOTION

        As noted above, Truck has not identified any harm to itself whatsoever justifying a stay

pending appeal. On the other hand, both the Debtors and creditors in this case will suffer harm

from a delay. Courts in this circuit have stated that the “delay before any plan could be

implemented” is a hardship that weighs in favor of denying the stay. E.g., In re MAC Panel Co.,

2000 WL 33673784, at *5. Appeals can take years. Id. Without a confirmed plan in operation,

the Debtors will be required to the pay the fees and expenses attendant to the ongoing bankruptcy

case.   In addition, the Debtors entered into a settlement with the Oregon Department of

Environmental Quality over two years ago to pay for environmental remediation costs, which

cannot be paid until the plan becomes effective. Debtors’ Motion for an Order Approving

Settlement with Or. Dep’t of Env’t Quality, Bankr. ECF No. 1595; Order Approving Settlement

with Or. Dep’t of Env’t Quality, Bankr. ECF No. 1625. Delay of this environmental settlement

payment harms not only creditors, but the public as well. With respect to asbestos creditors, the

Plan makes uninsured claims the responsibility of the § 524(g) trust contemplated by the Plan, and

that Trust cannot become operational until after the appeal concludes if a stay pending appeal is

entered. The Fourth Circuit has noted that a delay in paying asbestos claimants works “manifest

injustice” to those claimants. Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 128 (4th

Cir. 1983). For these reasons, the balance of hardships favors denying the Stay Motion.

IV.     NO PUBLIC INTEREST WILL BE SERVED BY GRANTING THE STAY

        The public interest factor requires this Court to “consider and balance the goal of efficient

case administration and the right to a meaningful review on appeal.” Patterson, 2021 WL

2653732, at *11 (internal citation and quotation marks omitted). Courts recognize the strong


                                    10
        Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 10 of 13
public “need for finality of decisions, especially in a bankruptcy proceeding.” In re Calpine Corp.,

2008 WL 207841, at *7 (Bankr. S.D.N.Y. 2008) (internal quotation marks omitted) (citing In re

Twenty-Six Realty Assocs., L.P., No. 95 CV 1262, 1995 WL 170124, at *16 (E.D.N.Y. Apr. 4,

1995)); see also First Nat’l Bank of Maryland v. Markoff, 70 B.R. 264, 265 (S.D.N.Y. 1987)

(recognizing the “public interest in timeliness and finality of bankruptcy proceedings”). This

bankruptcy has been pending for nearly five years. In this case, the public interest in finality

weighs heavily in favor of denying the Stay Motion.

       Moreover, Truck’s appeal does not seek to vindicate a public interest, but rather the private

interest of one insurance company in limiting its exposure to asbestos claims. As this Court noted,

“[b]ankruptcy is not intended to relieve insurers of their contractual liabilities, or to improve their

position under their insurance contracts in the tort system.” Court’s Findings of Fact, at 26.

Therefore, the public interest factor militates strongly in favor of denying a stay pending appeal.

                                          CONCLUSION

       For the foregoing reasons, Truck satisfies none of the four elements for a stay pending

appeal. Accordingly, this Court should deny Truck’s Stay Motion.




                                    11
        Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 11 of 13
Dated: August 5, 2021                              Respectfully submitted,

CAPLIN & DRYSDALE, CHARTERED                     YOUNG CONAWAY STARGATT &
                                                 TAYLOR, LLP

/s/ Kevin C. Maclay                              /s/ Edwin J. Harron
Kevin C. Maclay, Esq. (admitted pro hac vice)    James L. Patton, Jr. (Del. Bar No. 2202)
Todd E. Phillips, Esq. (admitted pro hac vice)   Edwin J. Harron (Del. Bar No. 3396)
James P. Wehner, Esq. (admitted pro hac vice)    Sharon M. Zieg (NC Bar No. 29536)
One Thomas Circle, NW, Suite 1100                Sara Beth A.R. Kohut (Del. Bar No. 4137)
Washington, DC 20005                             Rodney Square
Telephone: (202) 862-5000                        1000 North King Street
Email: kmaclay@capdale.com                       Wilmington, Delaware 19801
        tphillips@capdale.com                    Telephone: (302) 571-6600
        jwehner@capdale.com                      Email: jpatton@ycst.com
                                                        eharron@ycst.com
-and-                                                   szieg@ycst.com
                                                        skohut@ycst.com
HIGGINS & OWENS, PLLC
Sara (Sally) W. Higgins (NC Bar No. 22111)       -and-
Raymond E. Owens, Jr. (NC Bar No. 8439)
524 East Blvd.                                   ALEXANDER RICKS PLLC
Charlotte, NC 28203                              Felton E. Parrish (NC Bar No. 25448)
Telephone: (704) 366-4607                        John M. “Jack” Spencer (NC Bar No. 56725)
Email: shiggins@higginsowens.com                 1420 East 7th Street, Suite 100
       rowens@higginsowens.com                   Charlotte, NC 28204
                                                 Telephone: 704-365-3656
                                                 Email: felton.parrish@alexanderricks.com
Counsel for the Official Committee                      jack.spencer@alexanderricks.com
of Asbestos Personal Injury Claimants
                                                 Counsel for Lawrence Fitzpatrick, the
-and-                                            Future Claimants’ Representative


ANDERSON KILL PC
Robert M. Horkovich (admitted pro hac vice)
1251 Avenue of the Americas
New York, NY 10020-1182
Telephone: (212) 278-1000
Email: rhorkovich@andersonkill.com

Special Insurance Counsel for the Official
Committee of Asbestos Personal Injury
Claimants




                                    12
        Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 12 of 13
                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that copies of the foregoing were served by electronic
notification on those parties registered with the United States District Court, Western District of
North Carolina, electronic case filing system to receive notices for this case.

       This the 5th day of August, 2021.



                                              /s/ Felton E. Parrish
                                              Felton E. Parrish (N.C. Bar No. 25448)
                                              ALEXANDER RICKS PLLC
                                              1420 East 7th Street, Suite 100
                                              Charlotte, NC 28204
                                              Telephone: 704-365-3656
                                              Email: felton.parrish@alexanderricks.com

                                              Counsel to the Future Claimants’ Representative




        Case 3:20-cv-00537-GCM Document 55 Filed 08/05/21 Page 13 of 13
